894 P.2d 461 (1995)
321 Or. 135
AMERICAN CASUALTY COMPANY, a corporation, Petitioner on review/Respondent on review,
v.
Aaron T. CORUM; A.D.; Tuality Community Hospital, Inc., an Oregon non-profit corporation, Defendants,
M.J.N., Respondent on review/Petitioner on Review, and
Truck Insurance Exchange, a California Corporation, Respondent on Review.
CC 9110-06813; CA A78835; SC S41978, S41979.
Supreme Court of Oregon, In Banc.
Submitted on Petitions for Review January 25, 1995.
Decided May 18, 1995.
Kim Jefferies of Wood Tatum Sanders & Murphy, Portland, filed the petition on behalf of petitioner on review/respondent on review American Cas. Co.
Robert D. Bulkley, Jr. of Markowitz, Herbold, Glade & Mehlhaf, P.C., Portland, filed the petition on behalf of respondent on review/petitioner on review M.J.N. With him on the petition were Richard A. Kasson and Robert P. Stafford of Kasson and Associates, Tigard.
*462 Thomas W. Brown of Cosgrave, Vergeer & Kester, Portland, filed a response brief on behalf of respondent on review Truck Ins. Exchange.

MEMORANDUM OPINION
The petitions for review are allowed. The decision of the Court of Appeals is vacated and the case is remanded to the Court of Appeals for consideration in the light of Ledford v. Gutoski, 319 Or. 397, 877 P.2d 80 (1994).